Case 1-19-46432-cec Doc3 _ Filed 10/28/19 Entered 10/28/19 15:06:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

ceeenen cece eeeeeeeee ---- ---X
In Re:
Chapter 11
KUM GANG INC.,
Debtor. Case No.: 19-46432-cec
eee eee een nen ceneneeeeeceee xX

 

NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

PLEASE TAKE NOTICE that, upon the annexed Declaration of Jeremy M. Poland, the
annexed Declaration of Mary Rahl, and the exhibits annexed thereto, the undersigned will make
a motion before the Hon. Carla E. Craig, United States Bankruptcy Court, Courtroom 3529, at
the United States Bankruptcy Court for the Eastern District of New York, at the Courthouse,
Conrad B. Duberstein Courthouse, 271-C Cadman Plaza East, Brooklyn, New York 11201, on
November 20, 2019 at 2:30 o’clock in the afternoon of that day or as soon thereafter as counsel
may be heard, for an for an order pursuant to 11 U.S.C. §362 vacating the automatic stay and
waiving the requirements of Rule 1001(a)(3) and for such other and further relief as this Court
may deem just and proper.

Dated: Williston Park, New York
October 28, 2019 Yours, etc.

 

JHREMY M. POLAND, ESQ. (JP4587)

(email: jpoland@hwrpc.com)

HORING WELIKSON ROSEN & DIGRUGILLIERS, P.C.
11 Hillside Avenue

Williston Park, New York 11596

(516) 535-1700

TO: Kum Gang, Inc
138-28 Northern Blvd.
Flushing, NY 11354
‘Case 1-19-46432-cec Doc3 _ Filed 10/28/19 Entered 10/28/19 15:06:35

H Bruce Bronson
Bronson Law Offices PC
480 Mamaroneck Ave.
Harrison, NY 10528
877-385-7793

Fax : 888-908-6906

Email: ecf@bronsonlaw.net

United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
